Citation Nr: 1024103	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for a back disability.

In November 2004, the Veteran appeared for a Travel Board 
hearing at the RO in Waco, Texas before the undersigned 
Acting Veterans Law Judge.  A hearing transcript is of 
record.

In December 2005, the Board, in pertinent part, denied the 
Veteran's claim of service connection for a back disability.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court), which in August 2008 
issued a memorandum decision that vacated the December 2005 
Board decision with respect to this issue and remanded the 
matter on appeal for readjudication consistent with the 
instructions outlined in the memorandum decision.

In May 2009, the Veteran submitted additional evidence 
without a waiver of RO initial review.  In July 2009, the 
Board remanded the matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Therefore, further development is necessary 
before the Board can adjudicate this claim on appeal. 

In its July 2009 remand, the Board instructed the RO/AMC (in 
pertinent part) to arrange for the Veteran to be examined by 
an appropriate physician to determine the nature and likely 
etiology of his back disability.  The Veteran was provided 
with a VA examination in January 2010 conducted by a 
physician's assistant (PA-C).  A physician did not review or 
sign the examination report. 

In an April 2010 Post-Remand Brief, the Veteran's 
representative noted that according to M21-1MR, Part III, 
Subpart IV, Chapter 3, Section D 18(a), an examination report 
must be reviewed and signed by a medical doctor when an 
examination has been conducted by a physician assistant or 
nurse practitioner.

A medical professional is not competent to offer an opinion 
as to matters outside the scope of his experience.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A physician is an 
authorized practitioner of medicine, while a PA-C has been 
trained and certified to provide certain of a physician's 
duties, "all under the responsible supervision of a licensed 
physician."  Dorland's Illustrated Medical Dictionary 1434 
(30th ed. 2003).

In general, the Board is of the opinion that a PA-C is 
competent to evaluate the likely etiology of a back 
disability, the opinion of which was based on relatively 
routine clinical findings.  See Cox v. Nicholson, 20 Vet. 
App. 563 (2007) (noting that there is no requirement that 
medical examinations be conducted by physicians only, and 
that the issue involves whether the individual has the types 
of education and clinical training to evaluate the medical 
issue at hand).   In this case, however, because the July 
2009 Remand order indicated that a physician should review 
the Veteran's claims file and render the etiology opinion, it 
was in violation of the prior Remand for the RO to schedule 
the examination with a PA-C.  Cf. Stegall, 11 Vet. App. 268.

Regardless of whether a Stegall violation occurred in this 
case, the Veteran's representative argues that the January 
2010 VA examination is inadequate because the examination was 
not reviewed (and signed) by a physician.  The Board agrees.  
Despite the lengthy procedural history of this claim, 
corrective action is required.

The Board sincerely regrets the further delay in this matter.  
However, the Court routinely vacates Board decisions in 
situations where the Board fails to ensure compliance with 
remand instructions and, as noted above, this case is before 
the Board on remand by the Court.  Because of the RO's 
failure to follow the Board's directives in the July 2009 
remand, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to be examined by an 
appropriate physician to determine the 
nature and likely etiology of his back 
disability.  The examiner must review 
the Veteran's claims file in 
conjunction with the examination.  The 
physician should provide an opinion 
regarding the following:

Is it at least as likely as not (i.e., 
a 50 percent or better probability) 
that the Veteran's current back 
disability had its onset in, or is 
otherwise related to, his military 
service, to include September and 
November 1977 treatment therein?

The examiner should explain the 
rationale for all opinions provided and 
should comment on the effect of any 
post-service intercurrent work-related 
injuries reflected in the record.  

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.
        
3.  After undertaking any additional 
development and notice deemed 
appropriate, the RO/AMC should review the 
entire evidentiary record and 
readjudicate the issue on appeal.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


